Citation Nr: 1014310	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as chloracne due to Agent Orange exposure.

2.  Entitlement to service connection for a lung disorder, 
including as due to asbestos exposure.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right ear hearing 
loss disability.

6.  Entitlement to an initial compensable rating for a left 
ear hearing loss disability.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1972 to 
January 1976.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Portland RO that denied service connection for chloracne, a 
lung disorder, sinusitis, tinnitus, and right ear hearing 
loss, and granted service connection for left ear hearing 
loss, rated noncompensable.  In February 2010, a Travel Board 
hearing was held before the undersigned; a transcript of this 
hearing is associated with the claims file.

The matters of entitlement to service connection for a skin 
disorder and a lung disorder, and an initial compensable 
rating for a left ear hearing loss disability are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran if any action on 
his part is required.




FINDINGS OF FACT

1.  Chronic sinusitis was not manifested in service, and the 
Veteran is not shown to currently have chronic sinusitis.

2.  A right ear hearing loss disability was not manifested in 
service or in the first post-service year, and a 
preponderance of the evidence is against a finding that a 
current right ear hearing loss disability is related to his 
service.

3.  Tinnitus was not manifested in service and a 
preponderance of the evidence is against a finding that his 
current tinnitus is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

2.  The criteria for service connection for a right ear 
hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

3.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
the rating assigned and the effective date of award).

A February 2005 pre-decisional letter provided the Veteran 
with notice of VA's duties to notify and assist him in the 
development of his claims consistent with the laws and 
regulations outlined above.  In this regard, the letter 
informed him of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, and 
the assistance that VA would provide to obtain information 
and evidence in support of his claims.  While he did not 
receive timely (i.e., pre-decisional) notice regarding 
disability ratings and effective dates of awards, he had 
ample opportunity to respond after such notice was ultimately 
given (in May2008); significantly, such notice is not 
critical unless service connection is granted.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  The RO arranged for VA 
examinations.  McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  The 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  
Accordingly, the Board will address the merits of these 
claims.

Merits  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims files.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files show, or fail to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 

Sinusitis

The Veteran contends that he has chronic sinusitis that is 
related to his service.  Having carefully considered the 
claim in light the evidence of record and the applicable law, 
the Board finds the preponderance of the evidence is against 
the claim and the appeal will be denied.  

The Veteran's service treatment records include a July 1974 
record that indicates the Veteran was seen for a nose bleed.  
It was also noted that he had green mucus.  The impression 
was sinusitis and he was treated with medication.  His 
January 1976 medical history form at separation noted 
sinusitis, but the medical examination was silent for any 
current complaints, findings, or diagnosis.  In particular, 
the Veteran specifically denied then having, or ever having 
had "sinusitis."  

A June 2004 private treatment record indicates that the 
Veteran reported having a sinus infection 4 to 6 weeks 
earlier that had not resolved; however, the evaluation 
revealed no evidence of an infection.  The assessment was 
Eustachian tube dysfunction.

October 2004 to December 2007 VA treatment notes contain no 
diagnosis of sinusitis.  In May 2005, the Veteran was treated 
for suspected "allergic" rhinitis.  

On July 2007 VA examination, the Veteran denied having any X-
rays, CT scans, or ENT consultations in relation to 
sinusitis.  The diagnoses were allergic rhinitis and 
recurrent anterior epitaxis; there was no diagnosis of 
sinusitis.  The physician noted that MRI films from 2005 
showed no significant sinus disease and that there was 
nothing in the Veteran's current medical history compatible 
with the diagnosis of sinusitis.  The Veteran's nose and 
sinus symptoms were of seasonal allergic rhinitis and 
epitaxis.  The opinion was that there was no link between the 
single diagnosis and treatment of sinusitis in service and 
his current condition.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  

In the present case, the only evidence of sinusitis was noted 
in service.  The Veteran has not presented any evidence nor 
does the record show that there has been any evidence of a 
recurrence at any point after service or, more specifically, 
during the appeal.  

The only competent medical evidence as to the possible 
linkage between the Veteran's in-service treatment and any 
current disorder is that of the VA examination, which 
specifically found that the Veteran does not currently have 
any disability related to his episode of sinusitis in 
service.

In February 2010, the Veteran testified that his sinus 
problems began in service due to dust in the engine room.  He 
also stated that no physician has ever told him that he has a 
sinus condition related to his service.  

Generally, a layperson is not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Thus, while the Veteran believes he has sinusitis 
that is related to service, he does not have the specialized 
training, medical knowledge, or experience to provide a 
diagnosis or opinion as to etiology.  Id.  

Accordingly, in the absence of proof of a present disability, 
there is no valid claim of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, 
service connection for sinusitis must be denied.

Right Ear Hearing Loss

Certain chronic diseases (to include sensorineural hearing 
loss (SNHL), as an organic disease of the nervous system) may 
be service connected on a presumptive basis if manifested to 
compensable degree within a specified period of time 
following service (1 year for SNHL).  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran's service treatment records include a January 
1972 entrance examination with an audiological evaluation.  
Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
/
10
LEFT
/
/
/
/
/

On separation examination, pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
20
LEFT
/
/
/
/
/

On an associated medical history report he indicated that he 
had hearing loss.  

Private treatment records in February 1999 indicate he 
reported that he worked around loud turbine generators in 
service.  An audiogram revealed normal hearing on the right.  
An August 2004 audiometry revealed pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
25
20
LEFT
/
/
/
/
/

October and November 2004 VA treatment notes indicate the 
Veteran was a long-time deer hunter and that he had noise 
exposure in service.  He had hearing loss on the left and an 
audiogram in August 2004 revealed some mild high frequency 
hearing loss on the right.  

On May 2005 VA audiological examination, the Veteran's claims 
file was not reviewed.  The Veteran reported a history of 
noise exposure in service that included working next to the 
main turbine, generators, small arms training, and distiller 
noise.  He also worked in paint removal using a chipping gun 
in the engineering room.  His hobbies included hunting and 
target shooting since age 19.  He used ear plugs or muffs.  
On audiological evaluation, pure tone thresholds were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
20
20
LEFT
/
/
/
/
/

The average pure tone threshold was 18 decibels in the right 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear.  The examiner noted that the 
Veteran's hearing on the right side was within normal limits 
through 4000 Hz.  

The examiner, a holder of a "certificate of clinical 
competence in audiology" opined that the Veteran's hearing 
loss was the result of his working as a machinist in service 
and that the cause of the asymmetrical hearing loss that was 
worse in low and high frequency regions in the left than the 
right ear could not be determined based on the case history 
obtained during the interview.

However, the Veteran was also afforded a VA ear examination 
in May 2005 at which time the claims file was reviewed by the 
physician.  Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).

 The pertinent medical evidence of record was noted, 
including that generated during the course of the Veteran's 
active military service, which had not been considered by the 
audiologist.  Based on a review of the records, which include 
the May 2005 audiometric findings, the physician's impression 
was that the additional hearing loss in the lower frequencies 
in the right ear was most probably secondary to a viral 
infection associated with the Veteran's Bell's palsy in 1999.  

The examiner also noted that it was possible that the 
original Bell's palsy was linked to a virus that laid dormant 
until the year before and caused a slide in hearing at that 
time.  The examiner also opined that the decrease in hearing 
since discharge at "600" Hertz could be explained by his 
noise exposure with small arms and with presbycusis.

Although the Veteran's right ear hearing underwent some 
changes during service, the audiometer findings on separation 
were within normal limits and did not demonstrate, for VA 
purposes, a disability of the right ear.  Furthermore, there 
is no evidence that a right ear hearing loss disability was 
manifested in the first year following his discharge from 
active duty.  Consequently, service connection for a hearing 
loss disability of the right ear on the basis that such 
disability became manifest in service and persisted, or on a 
presumptive basis (for sensorineural hearing loss as an 
organic disease of the nervous system under 38 U.S.C.A. § 
1112) is not warranted.

In addition to there being no evidence of a right ear hearing 
loss disability in service, there is no evidence of such in 
postservice records.  As noted previously, a hearing loss 
disability is defined by regulation.  Here, the audiometic 
findings do not demonstrate that the Veteran's right ear 
hearing loss meets the requirements of a disability.  See 
38 C.F.R. § 3.385.  

Although both May 2005 VA examiners essentially opined that 
the Veteran had some right ear hearing loss related to 
service, the threshold factor in any claim seeking service 
connection is that the Veteran has a current disability.  See 
Degmetich, supra; Brammer, supra.  Despite these opinions, 
the Veteran's hearing loss does not qualify as a disability.  
In the absence of such, service connection is not warranted. 

Tinnitus

The Veteran contends that his tinnitus is related to his 
service.  He testified in February 2010 that he was exposed 
to a lot acoustic trauma from turbines and generators while 
in service.  He stated that his tinnitus started 10 to 20 
years ago, but not 30 years ago.  He recalled hearing noises 
in 1981.  

His service treatment records are silent for complaints, 
findings, or diagnosis of tinnitus.  

In February 1999, the Veteran had multiple complaints that 
included hearing a faint sound in his left hear compared to 
his right.  The impression was Bell's palsy.

A June 2004 private treatment record indicated the Veteran 
complained of a pressure in both ears with the sound of wind.

The earliest postservice assessment of tinnitus was an 
October 2004 VA treatment records.  The following month he 
complained of a recent whooshing sound in the left ear that 
had been present for several months but was resolving.  The 
impression included tinnitus.  

On May 2005 VA audiometry examination, the Veteran's claims 
file was not reviewed, but the Veteran reported a history of 
tinnitus and noise exposure.  The examiner opined that the 
Veteran's tinnitus was the result of working as a machinist's 
mate in service.  

As noted above, the physician who conducted the May 2005 VA 
ear examination reviewed the Veteran's claims file and noted 
pertinent facts in the record.  He noted that the Veteran's 
tinnitus was of recent onset and opined that it was most 
probably related to a viral infection of the left ear and 
that it was not caused by his service.  

The medical evidence of record is in opposition as to whether 
the Veteran's tinnitus is related to his service.  For the 
reasons that were related above, the Board finds that the 
opinion offered by the VA ear examiner is more persuasive.  

Where there are conflicting medical determinations on an 
issue such as proper diagnosis the Board has the authority to 
weigh the evidence at hand, and if sufficiently addressing 
the issue, to find one opinion to be the more probative.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may 
consider and evaluate the underlying basis of an opinion on a 
medical question, and determine whether to accept such an 
opinion under the circumstances); Schoolman v. West, 12 Vet. 
App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998).  In so doing, the Board is mindful that it cannot 
make its own independent medical determination and there must 
be plausible reasons for favoring one medical opinion over 
another. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

It is the Board's principal responsibility to assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, the degree of probative value which may be 
attributed to a medical opinion issued by a VA or private 
treatment provider takes into account such factors as its 
thoroughness and degree of detail, and whether there was 
review of the veteran's claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000)

In the present case, the VA ear examiner's opinion is more 
persuasive since it was based on an examination and a review 
of the claims file, including the service treatment records 
which were not reviewed by the audiologist, and included an 
explanation of the rationale that supported his opinion.  
Shipwash, supra. 

The VA audiological examiner's opinion is less persuasive 
based, in part, on his reliance of the Veteran's reported 
history.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  
Although the Court has held that VA cannot reject a medical 
opinion simply because it is based on a history supplied by a 
veteran, the critical question is whether that history was 
accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
While the Veteran's reported history of noise exposure in 
service in not inaccurate, it was incomplete and did not 
contain parts of the Veteran's history that the other 
examiner considered relevant.  In this regard, the 
audiological examiner was not informed that the Veteran 
previously had a viral infection, which the other examiner 
opined was the cause of the tinnitus.  He also did not note 
that the Veteran indicated his tinnitus started after 
service.  Thus, he had a less complete picture of the 
Veteran's medical history than the VA ear examiner.  The 
audiological examiner's opinion was also less persuasive 
because he did not provide an explanation of his rationale.

While the Veteran is clearly of the opinion that his tinnitus 
is related to service, as a layperson, he is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or, in this case, etiology of a medical 
disorder.  Espiritu, supra.  The Veteran does not have the 
requisite knowledge or training to offer an opinion on the 
etiology of his tinnitus.  Competent medical evidence is 
required and without such evidence etiologically linking 
tinnitus to service, the claim must be denied.

When all of the evidence is considered, the Board finds that 
a preponderance of the evidence is against a finding that the 
Veteran's tinnitus is related to his military service.  
Accordingly, service connection for such disability must be 
denied.


ORDER

Service connection for sinusitis is denied.  

Service connection for a right ear hearing loss disability is 
denied.

Service connection for tinnitus is denied.


REMAND

The Board finds that additional development is needed with 
regard to the claims of service connection for a skin 
disorder and a lung disorder and an initial compensable 
rating for a left ear hearing loss disability.

Firstly, the Board is obligated to review all issues which 
are reasonably raised from a liberal reading of the 
appellant's substantive appeal.  Myers v. Derwinski, 1 Vet. 
App. 127, 130 (1991).  This is to include issues raised in 
all documents or oral testimony submitted prior to the Board 
decision.  Sondel v. Brown, 6 Vet. App. 218, 220 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993).  Although 
the Veteran has alleged that he has "chloracne" which was 
caused by military service, his assertions and the evidence 
of record clearly indicate that he is seeking service 
connection for a skin disorder. Kowalski v. Nicholson, 19 
Vet. App. 171, 180 (2005), citing Urban v. Principi, 18 Vet. 
App. 143 at 145 (2004).  

The Veteran recently testified that a stress test was aborted 
the previous month when he broke out in a rash when the 
sensors were placed on his skin.  Tests were done to 
determine the cause of the rash but the results were still 
pending.  As these records may have some relevance to his 
claim of service connection for a skin disorder, and are 
constructively of record, they must be secured.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that there are other instances in which 
the Veteran's postservice treatment records note a rash.  An 
April 2005 VA treatment record indicates the Veteran had a 
rash on his abdomen and wrist.  A December 2006 record also 
notes the presence of a rash.  Neither record included a 
diagnosis to identify the type of rash present.  In September 
2005, approximately one year after submission of the claim, 
the Veteran was noted to have had a skin rash on his abdomen 
which was "intensely puritic."

The Veteran's service treatment records include a separation 
examination and medical history report that indicate the 
Veteran had a brownish macular rash over the dorsum of both 
feet and lower legs, which was identified as Schamberg's 
disease.  In light of the rash diagnosed in service and 
postservice evidence of a rash, an examination is needed to 
determine the nature and etiology of his postservice rash.  

With respect to asbestos related claims, VA must determine 
whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

The Veteran's DD Form 214 and service personnel records show 
that he served aboard the U.S.S. Brewton, his military 
occupational specialty (MOS) was machinist's mate, and he 
worked in the boiler room.  

Appropriate development has not been conducted to determine 
if asbestos was on the U.S.S. and, if so, whether the 
Veteran's duties would have put him in contact with it.  The 
Veteran has also alleged that he extensively worked with 
acetone, which he alleges caused a pulmonary defect. 

Further, the Veteran has not been afforded a VA examination 
to assess the etiology of COPD.  Under 38 C.F.R. § 
3.159(c)(4), a VA medical examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Here, VA 
treatment records show a current medical diagnosis of COPD 
and lay evidence of possible exposure to asbestos in service, 
but there is insufficient evidence to determine whether COPD 
is related to exposure to asbestos or otherwise related to 
service.  Consequently, a VA examination to obtain a medical 
opinion is indicated.

Finally, with regard to an increased rating claim, the 
Veteran's most recent VA examination was nearly 5 years ago.  
VA's duty to assist the Veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Reexamination will be requested whenever VA 
determines that there is a need to verify the current 
severity of a disability.  38 C.F.R. § 3.327(a).

Further, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities.  Id. at 455-56; see also Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans Apr. 24, 2007); 38 C.F.R. § 4.10 (2009).  
The last VA examination was in May 2005, prior to the 
Martinak decision and the revision of the hearing loss 
worksheet.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for a lung 
disorder, a skin disorder, and hearing 
loss that is not evidenced by the current 
record.  The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  

a.  Because the claim of service 
connection for a lung disorder 
remains pending, the Veteran may 
submit any evidence suggestive that 
he was exposed to acetone during 
active military service, and any 
competent medical evidence 
indicating that acetone caused COPD.  

b.  The RO/AMC should then obtain 
these records and the Veteran's VA 
treatment records since January 2010 
that relate to skin problems and 
associate them records with the 
claims file.  




2.  The RO/AMC will contact the 
appropriate sources to determine whether 
there was asbestos aboard the USS 
Brewton, hull number DE 1806, during the 
period from January 1972 to January 1976.  
Such development should include a 
determination regarding the extent to 
which the Veteran's duties would have 
exposed him to asbestos.  All actions 
taken and results of the search should be 
documented and associated with the claims 
file.

3.  If any research verifies that the 
U.S.S. Brewton contained asbestos, the 
Veteran will be scheduled for a VA 
examination to determine the likely 
etiology of his COPD.  Regardless of 
whether asbestos exposure is confirmed, 
the Veteran will also be scheduled for a 
comprehensive VA dermatological 
examination and a VA audiological 
examination. 

The following considerations will 
govern any scheduled VA examination:

a. The claims file must be reviewed 
by an appropriate physician, who 
must acknowledge receipt and review 
of the claims folder and a copy of 
this remand in any report generated 
as a result of this remand.

b. The examiner that conducts the 
audiological examination must, in 
addition to reporting audiometry 
findings, fully describe the 
functional effects caused by the 
Veteran's left ear hearing loss 
disability.

c. The examiner that conducts the 
dermatology examination must 
identify each skin disorder present 
and opine as to whether each is 
related to the Veteran's service to 
include any chemical he was exposed 
to in the course of his service.  
The examiner must be informed and 
acknowledge that the Veteran is not 
presumed by law to have been exposed 
to Agent Orange or other herbicides. 

d. The examiner that conducts the 
respiratory examination must opine 
whether the Veteran has a current 
respiratory disorder, to include 
COPD, related to asbestos exposure, 
or, if substantiated, acetone 
exposure during service. 

e. Any opinion an examiner provides 
must be accompanied by an 
explanation of the rationale.

f. If an opinion cannot be made 
without resort to speculation, each 
examiner must state so and clearly 
indicate whether this conclusion was 
based on full consideration of all 
the assembled data and evidence, and 
explain the basis for why an opinion 
would be speculative.

4.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.655.  In the event that the 
Veteran does not report for either of the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO/AMC will readjudicate the 
issues of service connection for lung and 
skin disabilities, and an increased 
rating for a left ear hearing loss 
disability.  The RO/AMC must ensure that 
all directed factual and medical 
development as noted above is completed.  
In the event that the examination report 
does not contain sufficient detail, the 
AMC/RO must take any appropriate action 
by return of the report to the examiner 
for corrective action.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes).

5.  If any benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


